DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zbinden et al (US 2017/0077643).
	Re claim 1, Zbinden et al disclose a shielding housing [0085], comprising: a receptacle (100, 116) configured to receive an electrical connector assembly including an electrical connector (130) and a mating connector (120) connected to the electrical connector, the receptacle is formed as a straight passage with an opening (111) at each end of the straight passage (Fig 8), either end of the straight passage receives one of the electrical connector and the mating connector along a mating axis coaxial with the straight passage (Fig 8).
Re claim 2, wherein the electrical connector is a high-speed electrical connector [0018].
Re claim 3, wherein the shielding housing is formed from a single folded sheet (Fig 15) that is electrically conductive (metal)[0092].
Re claim 4, wherein the single folded sheet is folded around the receptacle (Fig 15).



Re claim 7, further comprising a plurality of attachment elements (117) configured to be inserted into a circuit board [0092].
Re claim 10, further comprising a spring finger at at least one of the openings, the spring finger is elastic and bent in a direction perpendicular to the mating axis (Fig 27).
Re claim 11, wherein a plurality of spring fingers (118) are arranged around a periphery of at least one of the openings (Figs 8, 29).
Re claim 12, wherein at least one of the spring fingers is bent backwards into one of the openings and toward an opposite opening (Fig 29).
Re claim 13, wherein at least one of the spring fingers protrudes away from the receptacle along the mating axis (Fig 29).
Re claim 14, wherein at least one of the spring fingers and a plurality of attachment elements configured to be inserted into a circuit board are stamped out of a same sheet material (Fig 29).
Re claim 15, wherein one of the openings has a cross-sectional area perpendicular to the mating axis that is smaller than a cross-sectional area perpendicular to the mating axis of the other opening (Fig 25).
Re claim 16, wherein a difference in the cross-sectional area of the one of the openings is covered by the shielding housing (Fig 25).
Re claim 17, Zbinden et al disclose a cable assembly, comprising: a shielding housing [0085] having a receptacle (100, 116) configured to receive an electrical connector assembly including an electrical connector (130) and a mating connector (120) connected to the electrical connector (Fig 8), the receptacle is formed as a straight passage with an opening (111) at each end of the straight passage, 
Re claim 18, wherein the electrical connector and the mating connector are at least partly received in the shielding housing (Fig 8).
Re claim 19, wherein the shielding housing seamlessly shields at least parts of the electrical connector and the mating connector from electromagnetic interference when the electrical connector and the mating connector are mated within the shielding housing (Fig 8)[0085].
Re claim 20, Zbinden et al disclose a cable assembly, comprising: a first shielded cable (131) with an electrical connector (130); a second shielded cable (122) with a mating connector (120); and a shielding housing having a receptacle (100, 116) configured to receive the electrical connector and the mating connector connected to the electrical connector, the receptacle is formed as a straight passage with an opening (111) at each end of the straight passage (Fig 8), either end of the straight passage receives one of the electrical connector and the mating connector along a mating axis coaxial with the straight passage (Fig 8), the shielding housing seamlessly shields the electrical connector and the mating connector from electromagnetic interference along an entire combined length of the electrical connector and the mating connector [0085].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden et al (US 2017/0077643) in view Schmitt et al (US 2014/0030922).

Schmitt et al teach the use of ends are latched together (Fig 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the latch with the housing of Zbinden et al for connecting the end together.
Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden et al (US 2017/0077643) in view of Brubaker et al (US 2016/0056553).
The teaching as discussed above does not disclose an adapter with the plurality of attachment elements (re claim 8), wherein the shielding housing engages the adapter in a form-fit (re claim 9).
Brubaker et al teach the use of an adapter (500) with the plurality of attachment elements (504), wherein a housing (102) engages the adapter in a form-fit (Figs 1, 2d). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the adapter with the housing of Zbinden et al for easily connecting to a circuit board.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG V NGO/Primary Examiner, Art Unit 2847